1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SANDRA GARYBO, et al,                            )   Case No.: 1:15-cv-01487 DAD JLT
                                                      )
12                  Plaintiffs,                       )   ORDER DIRECTING PLAINTIFFS TO FILE
            v.                                        )   BRIEFING IN SUPPORT OF THEIR MOTION
13
                                                      )   FOR DEFAULT JUDGMENT AND VACATING
14   LEONARDO BROS., et al.,                          )   THE HEARING SET FOR AUGUST 5, 2019
                                                      )
15                  Defendants.                       )   (Doc. 69)
                                                      )
16
17          On June 28, 2019, Plaintiffs filed an “application for default judgment against Defendant

18   Leonard Bros.,” indicating they would present an application for default judgment at a hearing set for

19   August 5, 2019. (Doc. 69) With the “application”—which appears to be a notice of hearing rather

20   than a motion—Plaintiffs did not submit points and authorities related to the propriety of default

21   judgment under Rule 55 of the Federal Rules of Civil Procedure.

22          Pursuant to Local Rule 230(b), a “moving party shall file a notice of motion, motion,

23   accompanying briefs, affidavits, if appropriate, and copies of all documentary evidence that the

24   moving party intends to submit in support of the motion.” (Id., emphasis added) Thus, Plaintiffs are

25   directed to file briefing in support of their application for default judgment, addressing the factors set

26   forth by the Ninth Circuit in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), to demonstrate

27   the propriety of default judgment.

28          In addition, Plaintiffs shall file evidence related to the costs and attorney fees incurred, to

                                                          1
1    support the requested amounts. In general, the party seeking fees bears the burden of establishing that

2    the fees and costs were reasonably necessary to achieve the results obtained. See Fischer v. SJB-P.D.,

3    Inc., 214 F.3d 1115, 1119 (9th 2000). Therefore, a fee applicant must provide time records

4    documenting the tasks completed and the amount of time spent on the action. Hensley v. Eckerhart,

5    461 U.S. 424, 424 (1983); Welch v. Metropolitan Life Ins. Co., 480 F.3d 942, 945-46 (9th Cir. 2007).

6    Without such information, the Court is unable to determine the propriety of a fee request.

7           Accordingly, the Court ORDERS:

8           1.      Plaintiffs SHALL file briefing in support of their application for default judgment no

9                   later than August 5, 2019;

10          2.      Any documentary evidence to support the requests for fees and costs SHALL be filed

11                  no later than August 5, 2019; and

12          3.      The hearing set for August 5, 2019 is VACATED.

13          The Court will re-set the matter for hearing if deemed necessary upon the receipt of Plaintiffs’

14   brief and documentary evidence.

15
16   IT IS SO ORDERED.

17      Dated:     July 28, 2019                              /s/ Jennifer L. Thurston
18                                                      UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                        2
